Citation Nr: 1226894	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder. 

2. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, with limitation of motion, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1975.  He also served in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada. 

In July 2009, the Veteran appeared at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.  

In March 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Following the certification of this appeal to the Board in November 2010, the Veteran submitted additional lay evidence in March 2012.  Additional VA treatment records were then added to the Veteran's Virtual VA claims file in April 2012.  These treatment records are pertinent to the claims currently on appeal.  In response, the Board sent the Veteran a letter in June 2012, asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  The letter was mailed to the Veteran's current mailing address.  In July 2012, the Board received a response from the Veteran that he wanted his case to be remanded back for Agency of Original Jurisdiction review of the additional evidence that was submitted.  Thus, in order to afford the Veteran appropriate due process, the appeal must be remanded back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following actions:

Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


